Citation Nr: 1814198	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-11 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for right knee strain.

2.  Entitlement to an initial rating greater than 10 percent for left knee strain.

3.  Entitlement to an initial rating greater than 10 percent for right ankle strain with edema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing is of record.

The Veteran's claims were remanded for additional development in February 2016 and September 2017.  Based on the association of VA treatment records, multiple VA examinations, and a readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the September 2017 remand also included the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  That claim was granted in full in a December 2017 rating decision, with an effective date of March 17, 2010, the date of the Veteran's original claim for TDIU.  The issue has been resolved.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifest by periarticular pathology productive of painful motion.  Flexion is better than 60 degrees; there is no limitation of extension or instability.  There is no meniscus impairment.

2.  The Veteran's right knee disability is manifest by periarticular pathology productive of painful motion.  Flexion is better than 60 degrees; there is no limitation of extension or instability.  There is no meniscus impairment.

3.  The Veteran's right ankle disability is manifested primarily by symptoms of pain, with some limitation of motion in all planes; but does not reflect a marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for right knee strain have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5099-5024 (2017).

2.  The criteria for a disability rating greater than 10 percent for left knee strain have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, DC 5099-5024 (2017).

3.  The criteria for a disability rating greater than 10 percent for right ankle strain with edema have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.71a, DC 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  In addition, based in part on the evidence presented at the hearing the matter was remanded for additional development.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103 (2017).

In addition, the Board acknowledges that the October 2017 VA examiner did not review the claims file, as directed by the September 2017 Board remand.  That said, the examiner discussed the Veteran's reported symptoms and conducted a full and complete examination.  As such, the Board finds that the evidence of record is adequate on which to adjudicate the Veteran's claims and does not find that a remand is required.

The Board also acknowledges the January 2018 statement from the Veteran's representative requesting new examinations to consider whether the Veteran's condition had worsened since the last examinations, but since the representative offered no explanation as to how the conditions had worsened other than discussing testimony from the Board hearing that took place prior to the most recent examinations, the Board finds no basis on which to remand the claims for an additional examination.  VAOPGCPREC 11-95.  

Neither the Veteran nor his representative otherwise has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40 (2017).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2017).  

The Veteran's right knee, left knee, and right ankle disabilities each are currently rated as 10 percent disabling under DC 5271 (right ankle) and DC 5099-5024 (right and left knees).  The Veteran alleges his right knee, left knee, right ankle disabilities warrant higher ratings.

As to the right and left knee disabilities, the diseases under DCs 5013 through 5024 will be rated on limitation of motion of the affected parts degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024 (2017).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2017).

The general rating schedules for limitation of motion of the knee are set forth in 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

For the right ankle disability, under DC 5271 [ankle, limited motion], marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, DC 5271 (2017).

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2017).

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2017).

The Veteran underwent a VA contract examination in July 2010.  The Veteran had a normal posture, but abnormal gait due to foot pain.  Examination of the knees showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  The knees exhibited no locking pain, genu recurvatum, or crepitus.  The examiner indicated that there was knee joint ankylosis, but that was a typographical error as clarified in the examiner's December 2010 addendum.  On testing, right knee range of motion was from 0 to 125 degrees, with pain onset at 125 degrees, and left knee range of motion was from 0 to 120 degrees, with pain onset at 120 degrees.  Repetitive motion testing did not result in further loss of motion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Joint stability tests all were normal bilaterally.  As to the right ankle, there was edema, but no instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  There was no ankylosis.  Range of motion testing of the right ankle showed dorsiflexion from 0 to 20 degrees, with pain onset at 20 degrees; and plantar flexion from 0 to 45 degrees, without pain.  Repetitive motion testing showed a 2 degree decrease in dorsiflexion to 18 degrees, but no change in plantar flexion.  

In August 2013, the Veteran indicated that his general condition was getting worse and that it was increasingly difficult to walk, stand, and breathe.  In support of his contentions, the Veteran submitted an August 2012 letter from a VA physician that stated the Veteran's degenerative disc disease, chronic obstructive pulmonary disease, osteoarthritis in multiple joints, and myofascial pain syndrome created severe limitations in the Veteran's physical activity.  He could not stand for long periods of time, walk for more than 50 yards without assistance, or lift, bend, or stand for more than 20 minutes.

In November 2013, the Veteran reported a 1 week history of right knee locking and pain.  Specifically, he felt a sharp twinge of right knee pain when getting out of bed and felt the knee lock to the point where he could not flex or extend it.  On examination, there was a positive McMurray's test over the medial meniscus and decreased right knee flexion.  The findings were most consistent with a degenerative tear of the posterior horn of the medial meniscus.  November 2013 x-rays of the bilateral knees showed very early degenerative changes.  November 2013 x-rays of the right ankle showed an old fibular fracture and diffuse soft tissue swelling.  The Veteran was prescribed a neoprene sleeve for the right knee and referred to orthopedics for evaluation and possible MRI.  In December 2013, during an orthopedic surgical consultation the Veteran reported that his right knee pain was improved and denied swelling or locking.  He had no knee pain going up or down stairs.  On examination, the Veteran had a normal gait without assistive devices.  Range of motion of the right knee was from 0 to 130 degrees.  There was no effusion, McMurray's test was negative, and there was no joint line tenderness.  The assessment was right knee pain (resolved) and mild osteoarthritis.

In December 2014, the Veteran was treated for worsening left knee pain for the previous 2 weeks.  On examination, there was slight edema, but no tenderness to palpation.  The Veteran was prescribed additional pain medication.  During a social work home visit, the Veteran reported intense knee pain and that he had been falling down since Christmas Eve.  

During a July 2015 vocational assessment, the Veteran declined Independent Living Services because he did not have any problems performing activities of daily living.  

During his October 2015 Board hearing, the Veteran attributed the use of a cane to his bilateral lower extremity cellulitis and not to his bilateral knee or right ankle disabilities.  He reported that his left knee "pops out."  His right knee symptoms overall were worse than the left knee.  He used a knee brace for the right knee.  His instability had resulted in falls.  There was pain and limited to no motion in the knees.  The Veteran had difficulty walking due to bilateral foot pain.  

In March 2016, the Veteran was seen for a laceration of the right ankle occurring about 2 hours prior to treatment.  X-rays of the right ankle showed an old fibular fracture.

The Veteran underwent a VA knee examination in April 2016.  The Veteran had symptoms compatible with ankle and knee strain.  The Veteran denied flare-ups involving the knees.  There was functional loss due to difficulty with prolonged walking and standing.  On testing, range of motion of the right knee was from 0 to 90 degrees and from 0 to 120 degrees on the left, with evidence of pain on flexion and with weight bearing for both knees.  There was crepitus in both knees, but no tenderness to palpation.  There was no additional functional loss with repetitive motion testing.  Muscle strength was 5 out of 5 bilaterally, without evidence of muscle atrophy.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing was normal bilaterally.  There was no history of meniscal injury.  The Veteran regularly used a cane due to knee and ankle pain.  Employment would be affected due to difficulty with prolonged walking and standing.  

The Veteran underwent a VA ankle examination in April 2016.  Examination of the right ankle showed normal dorsiflexion range of motion from 0 to 20 degrees, but abnormal plantar flexion of 0 to 30 degrees.  Pain was noted on examination that caused functional loss.  There was evidence of pain on weight bearing, but no tenderness to palpation.  Testing results for the left ankle were the same as the right ankle.  Muscle strength was normal for the muscles moving the bilateral ankles.  Instability of the ankles was not suspected.  There was no current or past shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus or talus, or a history of talectomy (astragalectomy).  The Veteran regularly used a cane due to knee and ankle pain.  Employment would be affected due to difficulty with prolonged walking and standing.

In July 2017, the Veteran reported that his bilateral knee and leg pain had significantly increased from August 2016.  The Veteran had a hard time sitting still, so he remained active with the use of a walker, but suffered from increased pain as a result of the increased activity.  

In August 2017, the Veteran stated that he needed a powered wheelchair because his bilateral knee pain was too severe to allow him sufficient mobility with his walker.  He complained of difficulty walking and pain that was 10 out of 10 in his arms, neck, and "knee caps."  

A September 2017 private treatment record indicated that the Veteran's mobility was severely impaired and that his walker allowed him to move only very short distances and did not allow him to move about his living space, even from the bedroom to the bathroom, without having to sit for intervals.  The physician attributed the problems to radiculopathy.  

The Veteran underwent an additional VA examination for the right and left knees in October 2017.  The Veteran reported knee problems beginning in January 2010 with pain traveling up the legs from the feet due to his cellulitis.  The Veteran reported ongoing subjective bilateral knee pain and right knee flare-ups that resulted in an inability to walk without a walker or to stand or walk for extended periods of time.  As to the left knee, flare-ups necessitated the use of a walker.  The Veteran reported difficulty running, squatting, bending, and walking due to his bilateral knee problems.  On examination, there was no objective evidence of pain on weight bearing, non-weight bearing, or on passive motion.  Range of motion testing showed flexion of the right knee to 115 degrees and 125 degrees for the left knee.  Both knees showed full extension.  There was no evidence of crepitus in either knee.  There was no additional loss of motion or function following repetitive motion testing.  The examination was not conducted during a flare-up and, as such, the examiner could not estimate any additional loss of function during flare-ups.  Muscle strength was normal in the bilateral flexors and extensors of the knees.  There was no evidence of muscle atrophy or ankylosis.  The Veteran denied a history of subluxation, lateral instability, or recurrent effusion.  Testing of the knees showed no evidence of instability.  There was no history of a meniscal condition.  The Veteran regularly used a walker.  There was documented arthritis of the knees.  

The Veteran underwent an additional VA examination for the right ankle in October 2017.  The Veteran reported ankle problems beginning in January 2010 consistent problems from that time.  The Veteran reported ongoing subjective ankle pain and right ankle flare-ups causing pain.  The Veteran reported difficulty running, squatting, bending, and walking due to his right ankle problems.  On examination, there was no objective evidence of pain on weight bearing, non-weight bearing, or on passive motion.  Range of motion testing showed right ankle dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 35 degrees.  The left ankle had normal range of motion.  There was no evidence of crepitus in the right ankle.  There was no additional loss of motion or function following repetitive motion testing.  The examination was not conducted during a flare-up and, as such, the examiner could not estimate any additional loss of function during flare-ups.  Muscle strength was normal in the bilateral plantar flexors and dorsiflexors of the ankles.  There was no evidence of muscle atrophy or ankylosis.  There was no ankle instability or dislocation suspected.  There was no history of a fractured lower leg, Achilles tendon rupture, or malunion of the calcaneus or talus.  The Veteran regularly used a walker due to knee and ankle pain.  X-rays showed a questionable fracture of the posterior fibula.  





Right and Left Knee

Having reviewed the complete record, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his right or left knee disability during any portion of the appeal period.

The Veteran has appealed the assignment of a 10 percent evaluation for each knee.  Based upon the initial rating decision, it is clear that the evaluations are based upon the presence of periarticular pathology productive of painful motion with minimal limitation of flexion.  38 C.F.R. § 4.59.  The evaluation is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees.  Separate evaluations may be assigned for compensable limitation of extension, instability, subluxation or meniscal damage.  Codes, 5261, 5257, 5258, 5259.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Here, the most probative evidence establishes that there is no instability, no limitation of extension and that remaining functional flexion is better than 45 degrees.  Although a meniscal issue has been suggested, the more probative evidence establishes that he does not have meniscal pathology.

The Board has considered the Veteran's reports of regular instability or giving way involving both knees.  In that regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss symptoms associated with instability of the knees.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That said, the Veteran has been inconsistent in his reports of instability and/or giving way of the knees, as he has consistently denied a history of instability or subluxation during his examinations.  Moreover, the medical evidence of record universally has found no evidence of laxity, instability, or subluxation of either knee on examination.  Both medical examiners and treatment professionals have considered the Veteran's reports of one or both of the knees giving way, resulting in falls, but have concluded that the Veteran does not have laxity or instability in the knee.  Based on his reported problems he was prescribed a right knee brace in November 2013; however, on subsequent examination in December 2013 by the experts in orthopedics, the Veteran denied any problems with instability.  The Board observes that the Veteran's problems with the lower extremities are complicated by his bilateral lower extremity cellulitis disabilities, which are separately rated as 40 percent disabling for each leg.  In light of the foregoing problems in the lower extremities not involving the knees, the Veteran's inconsistent statements regarding the existence of instability or giving way, and the complexity of his medical condition with respect to the right and left lower extremities, the Board finds the Veteran's lay attributions of instability or giving way due to the right or left knee of less probative weight than the opinions of multiple medical professionals.  As such, the Board concludes that a separate rating under DC 5257 for the Veteran's subjective reports of bilateral knee instability or giving way is not warranted for any period on appeal. 

In addition, no higher or alternative rating under a different DC can be applied.  The Board notes that there are other DCs relating to knee disorders, such as DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage, symptomatic), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum).  The Veteran's right and left knee disabilities are not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum, although the Board does acknowledge a past history of fibula fracture.  The Board acknowledges the November 2013 suggestion of a meniscal tear; however, subsequent treatments have not substantiated that tentative finding and subsequent testing has not found any evidence of meniscal problems.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his right and left knees, albeit with some limitation of motion, so they are clearly not ankylosed.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the right and left knees, including times when he is almost entirely unable to use the knees.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability rating currently assigned.  Moreover, the Board notes that multiple examiners have not found additional limitation due to pain on repetitive motion or due to flare-ups of pain.  In addition, the Board also finds it extremely significant that multiple examination and treatment records have noted normal muscle strength and the absence of muscle atrophy.  Thus, despite the Veteran's reported problems associated with the right and left knees, he clearly is able to use the knees in close to a normal manner, to include duration of use, and, in fact, does so.  See 38 C.F.R. § 4.40 (noting that, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's right or left knee disability.  The Board acknowledges the Veteran's complaints of such severe knee pain that he is unable to function for extended periods of time, but the Board finds the foregoing evidence of normal muscle strength and the absence of atrophy speaks against these lay contentions.  More importantly, examinations have repeatedly establishes that he has no limitation of extension and that flexion remains better than 45 degrees.  Neither the lay nor medical evidence credibly suggests that there is limitation of extension or that there is functional limitation of flexion less than 45 degrees.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's right or left knee disability.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application. 





Right Ankle

Having reviewed the complete record, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his right ankle disability during any portion of the appeal period.  The 10 percent evaluation contemplates painful motion and moderate limitation of motion.

In order to receive a 20 percent rating under DC 5271 the Veteran must demonstrate marked limitation of motion of the ankle.  After separation from service, the Veteran's dorsiflexion has been shown to be at least 15 degrees and plantar flexion at least 30 degrees.  The Board cannot find that the foregoing limited motion constitutes marked limitation of motion of the right ankle and, as such, a 20 percent rating under DC 5271 is not warranted.  

No other arguably applicable DC would provide a higher rating.  Additional compensable evaluations are available for ankylosis of the ankle, and ankylosis of the subastragalar, or tarsal joints under DC 5270 and 5272, respectively.  As discussed above, the Veteran retains some range of motion of the right ankle and medical professionals have specifically noted that the ankle is not ankylosed.  In addition, additional compensable evaluations are available under DCs 5273 and 5274 for, respectively, malunion of the os calcis (calcaneus) or astragalus (talus), and astragalectomy.  There is no medical evidence or lay suggestion of the foregoing. 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, however, VA examiner found no evidence, upon physical examination and diagnostic testing, to suggest vascular or neurological impairment due to the right ankle disability.  Indeed, the Veteran's right ankle problem is primarily limitation of motion due to pain, and such complaints are contemplated by the 10 percent rating currently assigned under DC 5271.

The Board also has considered functional loss.  The Veteran claims that his right ankle problems cause difficulty with some physical activities, including extended walking, standing, bending, and lifting.  As discussed above, the most recent examination report found no evidence of painful right ankle motion.  Moreover, all examination reports have found normal muscle strength involving movement of the right ankle and all testing has shown that even accounting for pain he has retained a significant degree of motion in the ankle.  The foregoing demonstrates that the Veteran retains the ability to use his left ankle in close to a normal manner and that, in fact, he does so.  Accordingly, any functional limitations have already been considered in the current rating.  

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's right ankle disability at any point during the appellate time period.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an initial rating greater than 10 percent for right knee strain is denied.

Entitlement to an initial rating greater than 10 percent for left knee strain is denied.

Entitlement to an initial rating greater than 10 percent for right ankle strain with edema is denied.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


